DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/07/2022 has been entered. Applicant has amended claims 1, 4, 12, and 17. Applicant has cancelled claims 3, 5, and 14. No new claims have been added. Claims 1, 2, 4, 6-13, and 15-20 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see page 11, filed 07/07/2022, with respect to claims 1-4, 6-14, and 17-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 6-9, and 11-12, and the 35 U.S.C. 103 rejection of claims 4, 10, 13, and 17-20 has been withdrawn. 
	EXAMINER’S AMENDMENT
Authorization for the Examiner’s Amendment was given in an email with Attorney Morse on 07/19/2022. The Examiner’s Amendment is directed to the entered claim set dated 07/07/2022 Claims 15 and 17 are amended. The application has been amended as follows:
Claim 15
	A method of capturing an image of a scene, the method comprising: capturing an image of the scene using an image sensor, the image of the scene being formed at the image sensor by a lens arrangement using light from the scene captured by an endoscope, wherein a birefringent device is positioned along an optical path between the endoscope and the image sensor, wherein the birefringent device includes birefringent material arranged in a plurality of concentric rings, and wherein the birefringent material of each of the concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travels through the birefringent material are different for at least two of the plurality of concentric rings, and a central circular portion which is concentric with each of the plurality of concentric rings and which has a diameter such that the central circular portion is within an inner diameter of each of the plurality of concentric rings, wherein a birefringent material of the central circular portion is configured such that the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings, wherein an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion are configured for use with a first endoscope with a larger diameter and a second endoscope with a smaller diameter such that: light from the first endoscope is incident on the central circular portion and the plurality of concentric rings; and light from the second endoscope is incident on only the central circular portion; and processing the captured image to generate an output image.
Claim 17
	An imaging device for use with an endoscope, the imaging device comprising: 
	a lens arrangement operable to receive light from a scene captured by the endoscope and to form an image of the scene using the received light; 
	an image sensor operable to capture the image of the scene formed by the lens arrangement; and 
	a birefringent device positioned along an optical path between the endoscope and the image sensor, wherein the birefringent device includes:                                                                                 	a birefringent material arranged in a plurality of concentric rings around a central circular region, and wherein the birefringent material of each of the plurality of concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travel through the birefringent material are different for at least two of the plurality of concentric rings, wherein the plurality of concentric rings includes a first ring closest to the central circular region and a second ring, wherein a first width of the first ring is greater than a second width of the second ring, 
	the first and second rings and a diameter of the central circular region are configured for use with a first endoscope with a larger diameter and a second endoscope with a smaller diameter such that: 
	light from the first endoscope is incident on the central circular region and the first and second rings; and 
	light from the second endoscope is incident on only the central circular region.
Allowable Subject Matter
Claims 1, 2, 4, 6-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim in the amendment submitted on 07/07/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 15, and 17, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of
	wherein an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion are configured for use with a first endoscope with a larger diameter and a second endoscope with a smaller diameter such that: light from the first endoscope is incident on the central circular portion and the plurality of concentric rings; and light from the second endoscope is incident on only the central circular portion, as recited in claim 1; wherein an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion are configured for use with a first endoscope with a larger diameter and second endoscope with a smaller diameter such that: light from the first endoscope is incident on the central circular portion and the plurality of concentric rings; and light from the second endoscope is incident on only the central circular portion; and processing the captured image to generate an output image, as recited in claim 15; or the feature of the first and second rings and a diameter of the central circular region are configured for use with a first endoscope with a larger diameter and second endoscope with a smaller diameter such that: light from the first endoscope is incident on the central circular region and the first and second rings; and light from the second endoscope is incident on only the central circular region, as recited in claim 17, in combination with the other elements recited in the independent claims.
	The closest relevant art is: U.S. Publication No. 2012/0281081 to Atif et al., which discloses an imaging device for use with an endoscope ([0028]- an imaging system 400 with an imaging unit 100… The imaging system 400 may be part of a… camera for diagnostics or surgical methods), the imaging device comprising: a lens arrangement operable to receive light from a scene captured by the endoscope and to form an image of the scene using the received light (Fig. 2E- lens unit 120; [0042]- the imaging unit 100 may include an aperture unit 110 , wherein during an exposure period radiation descriptive for an image of a scene or object passes through an aperture 115 of the aperture unit 110 and a lens unit 120 and incidents onto an imaging sensor unit 140); an image sensor operable to capture the image of the scene formed by the lens arrangement (Fig. 4- imaging sensor unit 140); a birefringent device positioned along an optical path between the endoscope and the image sensor (Fig. 2E- birefringent element 153), wherein the birefringent device includes: a birefringent material ([0052]- The birefringent element 153 may comprise a birefringent material, for example a liquid crystal polymer layer) arranged in a plurality of concentric rings (Fig. 2F- birefringent element 153), and wherein the birefringent material of each of the plurality of concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travel through the birefringent material are different for at least two of the plurality of concentric rings (Fig. 2F; [0053]- the birefringent element 153 is divided into a plurality of zones 153 a , 153 b , 153 c , wherein in at least two of the zones 153 a , 153 b , 153 c the orientations of the uniaxial axes differ from each other); and an image processor operable to process the captured image to generate an output image (Fig. 3A- image processing unit 200; [0037]- An image processing unit 200... computes a modified output image signal), but Atif et al. does not teach the features discussed above as recited in the independent claims.
	The second closest relevant art is U.S. Publication No.  2012/0281280 to Buehler et al. which discloses an analogous imaging device including a birefringent device (Fig. 7B- birefringent device 110), wherein the birefringent device includes: a birefringent material ([0061]- the birefringent device 110 includes a birefringent element of one or more birefringent materials) arranged in a plurality of concentric rings (Fig. 7B-transparent substrate 119 & outer annular zone (section) 172) around a central circular region (Fig. 7B-inner circular zone (section) 171) and wherein the birefringent material of each of the plurality of concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travel through the birefringent material are different for at least two of the plurality of concentric rings ([0087]- In the annular zone 172 the birefringence axes of the birefringent material are rotated against that in the circular section 171 by 90 degrees such that the two birefringence axes are interchanged), wherein the plurality of concentric rings includes a first ring closest to the central circular region (Fig. 7B- outer annular zone (section) 172) and a second ring (Fig. 7B-transparent substrate 119) wherein a first width of the first ring is greater than a second width of the second ring (Fig. 7B).
	The prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claims 1, 15, and 17, and therefore the claimed invention was not obvious before the effective filing date. An updated search was conducted, and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention. Any combination of the prior art of record, made to meet the current limitations of the birefringent material used in the two different endoscopes having different diameters, would only be done so with impermissible hindsight. The dependent claims are in the state of allowance due to depending from allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795